EXAMINER’S REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or discloses an apparatus or a method comprising an electrostatic chuck, a substrate having a first surface facing the electrostatic chuck and a second surface facing away from the electrostatic chuck, at least a first portion of the first surface lacking a conductive coating and at least a second portion of the second surface lacking a conductive coating, the first portion and the second portion being arranged with respect to one another such that an electric field can pass through the substrate; and a voltage source configured to apply a voltage to the electrostatic chuck to generate the electric field, which extends past the substrate into a space adjacent the second surface to attract particles to the cleaning substrate.
Markoya et al. (WO 2013/083332) does not disclose applying a voltage to the electrostatic chuck to generate the electric field, which extends past the substrate into a space adjacent the second surface to attract particles to the cleaning substrate.  Markoya et al. reference teaches cleaning the support such as a clamp of a chuck, between the chuck and the first surface of the substrate (see Fig. 5), not the particles in a space adjacent the second surface of the substrate.
Park (2013/0247935) does not disclose applying a voltage to the electrostatic chuck to generate the electric field, which extends past the substrate into a space adjacent the second surface to attract particles to the cleaning substrate.  Park is also concerned with cleaning the surface of the electrostatic apparatus (see Fig. 9), not the particles in a space adjacent the second surface of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 27, 2021